Title: From James Madison to William Pinkney, 30 April 1808
From: Madison, James
To: Pinkney, William



Sir,
Department of State April 30th. 1808

The writer of the letter (Mr. Keas Plimpton of Massacts.) of which a copy is inclosed, has just been informed that your interposition would be requested by this Department, as far as it might be proper, in his case, and he has been advised accordingly to send his documents to you.  Will you therefore be so good as to take or direct such measures in relation to the case as you may deem useful and proper?  I have the honor to be

James Madison

